Citation Nr: 9909887	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-42 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
including on the basis of exposure to Agent Orange.  

3.  Entitlement to service connection for a prostate 
disorder, including on the basis of exposure to Agent Orange.

4.  Entitlement to service connection for a respiratory 
disorder, including on the basis of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1974 to 
September 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and July 1996 rating decisions of 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In the May 1996 rating 
decision, the RO denied entitlement to service connection for 
a "nervous condition," including depression or post-
traumatic stress disorder (PTSD), and for skin rash and 
multiple joint pain due to Agent Orange exposure, including a 
skin rash, were not well-grounded.  The July 1996  rating 
decision confirmed the denials of service connection for PTSD 
and for a skin disorder, to include a rash or cysts or 
abscesses of the skin, and also denied claims of entitlement 
to service connection for a prostate infection and for 
breathing problems.  In August 1996, a notice of disagreement 
to the PTSD, skin condition, prostate condition and 
respiratory condition issues was received.  A statement of 
the case limited to these four issues was furnished to the 
veteran in September 1996.  A substantive appeal was received 
in September 1996.  

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, is 
addressed in the remand portion of the following decision. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between current 
chronic skin disability and the veteran's period of active 
military service, including exposure to herbicide agents. 

2.  There is no medical evidence of a nexus between current 
prostate disability and the veteran's period of active 
military service, including exposure to herbicide agents.

3.  There is no medical evidence of a nexus between current 
chronic respiratory disability and the veteran's period of 
active military service, including exposure to herbicide 
agents..


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a skin disorder is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a prostate disorder is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a respiratory disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases may be 
presumed service-connected, if the requirements of 38 C.F.R. 
§§ 3.307(a)(6), 3.307(d) are met, even though there is no 
record of such disease during service.  38 U.S.C.A. § 1116.  
Diseases which may be presumed service-connected when the 
requirements specified by statute and regulation are met 
include chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The Court has further indicated that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  The Board emphasizes, however, that the 
doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

1.  Skin Disability.

Private medical records dated in April 1993 show that the 
veteran sought treatment for lesions on the chin.  The 
diagnosis was impetigo or herpetic lesions.  The Board 
accepts this evidence as sufficient to meet the Caluza 
requirement of a medical diagnosis of current disability.  
The veteran's assertions regarding symptoms of skin disorders 
during service are accepted for well-grounded purposes and 
are, in fact, supported by service medical records.  

However, what is missing to well-ground the veteran's service 
connection for skin disability claim is medical evidence 
suggesting a link or nexus between current skin disability 
and his period of active military service.  Service medical 
records document complaints and treatment for skin rash and 
cysts on various occasions in 1975 and 1976.  Reported 
impressions included athlete's foot, open cysts, and rash in 
the groin.  At the time of discharge examination in September 
1976, the veteran reported a history of skin disease, but the 
veteran's skin was clinically evaluated as normal.  Post-
service medical records do not show skin problems for a 
number of years after service.  Based on this evidence, the 
Board is led to the conclusion that there is no medical 
evidence continuity of symptomatology to link present skin 
disability to service.  It appears that the skin problems 
noted during service were acute and resolved as demonstrated 
by the normal findings on separation examination and the lack 
of medical evidence of skin problems for a number of years 
after service.  Moreover, there is no medical opinion of 
record suggesting any link between current skin disability 
and service.  

The Board observes that on VA examination conducted in June 
1996, the veteran reported problems with cysts behind his 
ears and blisters on his feet since service.  He also 
reported that he developed blisters on his forehead and nose 
in about 1993.  The veteran stated his belief that these 
disorders resulted from exposure to Agent Orange.  No lesions 
were present on the face or feet.  The examiner stated that 
it was not possible to determine the etiology or diagnosis of 
rashes on the face or feet without lesions to examine.  The 
examiner opined, however, that the history was not consistent 
with chloracne or porphyria cutanea tarda.  

Another VA examiner, who conducted a general medical 
examination and Agent Orange history in June 1996, stated 
that the veteran had some cystic and erythematous lesions of 
the ear lobes and behind the ears.  These lesions were 
described as mild.  The examiner did not provide an opinion 
as to the etiology or onset of these lesions.  

With regard to the veteran's main contention that he suffers 
current skin disability due to exposure to Agent Orange 
during service, the Board notes that the record does not show 
service in Vietnam and he does not contend otherwise.  
Instead, the veteran contends that he incurred a skin 
disorder a result of exposure to Agent Orange or other 
herbicide.  He contends that, during his service at Fort 
Bragg, he was exposed to Agent Orange when he was used it to 
spray vegetation overgrowth.  While the veteran's official 
record of assignments reflects that he was stationed at Fort 
Bragg from April 1975 to April 1976, there is no official 
confirmation that the veteran was exposed to Agent Orange in 
service.  However, even assuming that he was exposed in 
working with barrels of this herbicide agent as he claims, 
there is no medical evidence of any skin disorder listed in 
38 C.F.R. § 3.309(e) so as to provide the necessary link to 
service by means of the presumptive provisions of 38 U.S.C.A. 
§ 1116.  

The Board acknowledges the veteran's contentions regarding 
his belief that he suffers current skin problems due to 
service, including exposure to Agent Orange.  However, the 
Board stresses that lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  By 
this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claim well-grounded.  38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet.App. 69 (1995).  To the extent that the veteran 
has reported that he has received medical treatment for skin 
problems since service, the Board hereby apprises the veteran 
that such evidence may be helpful in establishing a well-
grounded claim.  See generally McKnight v. Gober, 131 F.3d at 
1483; Robinette v. Brown, 8 Vet. App. at 77-78. 

Finally, the Board stresses that the duty to assist the 
veteran with the development of evidence in connection with 
his claim does not arise until he has presented a well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; 
Caluza v. Brown, 7 Vet.App. 498, 505 (1995).

2  Prostate Disability.

For well-grounded purposes, the Board accepts the June 1996 
VA examination diagnosis of recurrent prostatitis as 
sufficient to meet the requirement of a medical diagnosis of 
current disability.  Caluza.  The veteran's assertion 
regarding prostate problems during service is competent to 
show incurrence for well-grounded purposes as well.  
Moreover, the Board notes that service medical records do 
document treatment for prostatitis in August 1976.  

However, as with the skin disability claim, the record does 
not include medical evidence of a link between current 
prostatitis and service so as to well-ground the veteran's 
claim.  Caluza.  While prostatitis was noted in August 1976, 
on separation examination the next month the veteran's 
genito-urinary system was clinically evaluated as normal, 
suggesting that the prostatitis had resolved.  Further, there 
is no medical evidence of a continuity of symptoms after 
service to establish the necessary nexus between current 
disability and service.  The first post-service medical 
evidence pertinent to this issue is comprises of private 
treatment records dated in September 1983 reflect the veteran 
sought treatment for complaints of testicular pain and 
dysuria.  Prostatitis or epididymitis was diagnosed.  There 
is also no medical opinion otherwise linking any continuity 
of symptoms reported by the veteran to a current disability.  
Savage.  Moreover, with regard to the veteran's claim based 
on exposure to Agent Orange, the Board would point out that 
prostatitis is not a disease which may be presumed service-
connected if occurring in a veteran exposed to Agent Orange 
or other specified herbicide.  38 C.F.R. § 3.309(e).  The 
necessary link to service therefore cannot be shown by use of 
any presumption. 

In the absence of medical evidence linking a current 
prostatic disorder to military service, a claim of 
entitlement to service connection for that disorder is not 
well-grounded.  Epps v. Gober, 126 F.3d at 1468; Caluza v. 
Brown, 7 Vet. App. at 506.  The Board views this discussion 
as sufficient to inform the veteran that medical evidence of 
a link to service is necessary to well-ground his claim.  As 
to any claimed post-service treatment records, such records 
may be helpful in establishing such a well-grounded claim.  
See generally McKnight v. Gober, 131 F.3d at 1483; Robinette 
v. Brown, 8 Vet. App. at 77-78. 

4.  Respiratory Disability.

As with the skin disability and prostate disability claims, 
the Board finds a medical diagnosis of current disability for 
well-grounded purposes.  The report of VA examination in June 
1996 lists a diagnosis of recurrent bronchitis.  The 
veteran's assertions as to incurrence during service are also 
accepted for well-grounded purposes.  Caluza.  The veteran's 
respiratory claim must nevertheless be viewed as not well-
grounded for lack of medical evidence of a nexus to service. 

Service medical records reflect that the veteran was treated 
for upper respiratory tract infection with mild bronchitis in 
September 1975.  Bronchitis was diagnosed in February 1976, 
when the veteran sought treatment for a cough.  An upper 
respiratory disorder was diagnosed in September 1976, when 
the veteran sought treatment for a productive cough.  
However, on separation examination in September 1976, the 
veteran's lungs were clinically evaluated as normal.  Post-
service private medical records dated in January 1984 reflect 
that the veteran was treated for an upper respiratory tract 
infection.  

Based on the evidence of record, the Board must conclude that 
the episodes of bronchitis in service were acute and 
transitory, and that no chronic respiratory disorder 
resulted.  There is no medical evidence of a nexus between 
any current respiratory disorder and the veteran's military 
service, nor is there any medical opinion suggesting such a 
link.  Further, although some respiratory disorders, 
primarily respiratory cancers, may be presumed service 
connection if occurring in a veteran exposed to Agent Orange, 
bronchitis is not among the disorders to which such 
presumption is applicable.  38 C.F.R. § 3.309(e).

Again, the veteran is advised that medical evidence of a link 
between current respiratory disability and service is 
necessary to well-ground his claim.  To the extent the 
veteran has claimed regular post-service medical treatment, 
the veteran is advised that the medical records of such 
treatment may be significant in well-grounding his claim.  
See generally McKnight v. Gober, 131 F.3d at 1483; Robinette 
v. Brown, 8 Vet. App. at 77-78.  



ORDER

The veteran's claims of entitlement to service connection for 
skin disorder, for a prostate disorder, and for a respiratory 
disorder are not well-grounded.  To this extent, the appeal 
is denied. 


REMAND

The Board notes that the RO's May 1996 rating decision denied 
entitlement to service connection for a "nervous condition 
including Depression/PTSD."  A subsequent rating decision in 
July 1996 only addressed entitlement to service connection 
for PTSD, and the veteran's August 1996 notice of 
disagreement only referred to PTSD.  The RO thus only 
considered the veteran's notice of disagreement as initiating 
an appeal on the question of PTSD.  

However, in his September 1996 substantive appeal, the 
veteran asked what had become of his claim for "multiple" 
mental problems.  As the substantive appeal was received 
within one year of the May 1996 rating decision which also 
denied service connection for psychiatric disability other 
than PTSD, the Board believes that the September 1996 
substantive appeal should also be viewed as a notice of 
disagreement from the May 1996 denial of service connection 
for psychiatric disability other than PTSD.  

The Board notes here that although the veteran in September 
1997 appears to have asked for consideration of entitlement 
to service connection for psychiatric disability other than 
PTSD, the RO reviewed that request under the new and material 
evidence standard of 38 C.F.R. § 3.156 apparently based on a 
finding that the May 1996 rating decision was final.  38 
U.S.C.A. § 7105(c).  However, as the September 1996 
communication from the veteran effectively served as a notice 
of disagreement from the May 1996 rating decision, the issue 
must now be reviewed and a statement of the case issued so 
that the veteran may have the opportunity to complete his 
appeal with a timely substantive appeal.  38 C.F.R. § 19.26.  

Since the PTSD question appears to have been advanced by the 
veteran together with the question of other psychiatric 
disability (such as depression), the Board believes it 
appropriate for the sake of uniformity of VA decisions to 
style the issue as entitlement to service connection for 
acquired psychiatric disability, to include PTSD.  
Accordingly, the Board defers consideration of the overall 
psychiatric disability issue pending appropriate RO action.  

Additionally, the September 1996 communication from the 
veteran also appears to address the question of entitlement 
to service connection for multiple joint pain.  As such, it 
appears that this communication also constituted a notice of 
disagreement from the may 1996 rating decision which denied 
this benefit.  Appropriate action is therefore also necessary 
with regard to this issue. 

The Board again stresses to the veteran that for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
of record) documenting treatment for any 
psychiatric symptoms and joint pain 
symptoms should be associated with the 
claims file.  

2.  After undertaking any additional 
action deemed necessary, the RO should 
review the issue of entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD.  
In doing so, the RO should clearly 
consider PTSD, depression, and any other 
psychiatric disorder(s) claimed by the 
veteran.  The RO should also review the 
issue of entitlement to service 
connection for multiple joint pain, to 
include as due to exposure to Agent 
Orange.  If the benefits sought remain 
denied, the RO should furnish the veteran 
and his representative with a statement 
of the case and advise them that a timely 
substantive appeal must be received to 
complete appeals as to each issue. 

3.  If the veteran completes an appeal as 
to either or both issues, then the case 
should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure due process of law.  
The Board intimates no opinions as to the eventual 
determinations to be made in this case.  The veteran is free 
to submit additional evidence in support of his claims. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 


